Case_1:19-cr-10080-NMG_ Document 546-18 Filed 09/03/19 Page 1 of-1

From: Donna Heinel </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=2BF62813E2894234A74A0DFD90C81487-
SCHV8RH5>

To: Ron Orr

Sent: 1/8/2014 3:57:22 PM

Subject: RE: Admissions

| would need thorough athletic resumes for i by next Thursday. Jj says he doesn't have one for
BEB. just academics. Football is being presented during the month of January. | will code both as MFOO so they
will not get evaluate through the regular process—is this OK with the gg family?

From: Ron Orr [mailto:rorr@usc.edu]
Sent: Wednesday, January 08, 2014 9:35 AM
To: Donna Heinel;

Subject: Admissions

Here is my admissions wish list with note level of importance: Sorry | have been giving you in piece mail

 — Preferred Football walk on Jj met with

Re . Oaughter of Scholarship Club member and major gift to Heritage Hall
Re ... Swim With Mike applicant...

Ree... Scholarship Club member daughter

Ree... Committee Member grandson... possible walk on for Football
 ... Dad Major Donor to Uytengsu Aquatic Center

HB Daughter and | forget her first name ... think | gave to you earlier.

Ron Orr

Senior Associate Athletic Director/Development
Heritage Hall, 203A | Los Angeles, CA 90089
P 213-740-4155 | F 213-740-1306

TROJAN
| ATHLETIC
FUND

Stay Connected With USC Athletics

 

USAO-VB-01454200
